

114 S2808 ES: John F. Kennedy Center Reauthorization Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2808IN THE SENATE OF THE UNITED STATESAN ACTTo amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center
			 for the Performing Arts.
	
 1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2016. 2.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)Maintenance, repair, and securityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H)— (1)$24,000,000 for fiscal year 2017;
 (2)$25,000,000 for fiscal year 2018; (3)$25,000,000 for fiscal year 2019; and
 (4)$26,000,000 for fiscal year 2020. (b)Capital projectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1)—
 (1)$13,000,000 for fiscal year 2017; (2)$13,000,000 for fiscal year 2018;
 (3)$14,000,000 for fiscal year 2019; and (4)$14,000,000 for fiscal year 2020..Passed the Senate June 16, 2016.Secretary